Citation Nr: 0821223	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the service-connected residuals of left knee injury, to 
include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1974 to July 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claim for an 
increased disability rating for the service-connected 
residuals of a left knee injury.  


FINDING OF FACT

The residuals of the veteran's left knee injury with 
degenerative joint disease has been productive of complaints 
of pain; objectively, the evidence shows flexion to 140 
degrees (with pain beginning at 120 degrees) and extension to 
0 degrees, with no additional limitation of motion due to 
repetitive use, no weakness, and no instability.  


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
compensable rating for the residuals of a left knee injury 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5257, 5260, 5261 (2007 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the veteran that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the letter sent to the veteran in 
December 2006 does not fully meet the requirements of 
Vazquez-Flores and is not sufficient as to content, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
that partially addressed what was needed to support his 
claim.  Specifically, the December 2006 letter told the 
veteran that he needed to show a worsening of his disability 
for an increased rating, and it also instructed the veteran 
on how VA determines a disability rating and assigns an 
effective date.  The letter also provided examples of the 
types of medical and lay evidence that the veteran could 
submit.  However, the veteran was not told that he needed to 
show an impact on his occupation and daily life, and he was 
not provided with information specific to the relevant 
diagnostic codes until the October 2007 statement of the case 
(SOC).  

Regardless, the veteran and his representative have 
demonstrated actual knowledge of what was needed to support 
the veteran's claim as reflected in their statements and 
correspondence.  Specifically, in February 2008, the 
veteran's representative submitted a statement outlining in 
detail what was required for an increased rating of the knee 
under all applicable diagnostic codes.  Additionally, the 
veteran noted in his October 2006 increased rating claim that 
his condition had worsened, and he experienced pain, 
swelling, instability and arthritis - all relevant factors 
under the applicable diagnostic codes.  Finally, VA received 
a letter from the veteran's representative in May 2008 that 
specifically referenced the need to demonstrate functional or 
occupational impact.  These statements demonstrate actual 
knowledge and understanding of what was needed to support the 
veteran's claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
medical records, and he was afforded VA examination in 
February 2007.  Significantly, neither he nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Increased Rating for a Left Knee Injury

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5257 
(other impairment, including recurrent subluxation or lateral 
instability), Diagnostic Code 5260 (limitation of flexion), 
and Diagnostic Code 5261 (limitation of extension).  

Degenerative arthritis, which the veteran has been diagnosed 
with in the present case, is rated under Diagnostic Code 
5003.  Degenerative arthritis, when established 


by X-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  For purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2007).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

Facts and Analysis 

The RO assigned a 10 percent disability rating in January 
1981 for the veteran's left knee injury under Diagnostic Code 
5257.  In October 2006, the veteran filed a claim for an 
increased rating based on a diagnosis of degenerative 
arthritis, and a claimed deterioration of his left knee 
disability.  In March 2007, the RO denied a separate 
disability evaluation for the veteran's degenerative joint 
disease under Diagnostic Code 5003, or a disability rating in 
excess of 10 percent for the veteran's left knee disability.  
Upon reviewing the evidence, the Board finds that a 
disability rating in excess of 10 percent for the veteran's 
left knee injury is not warranted.  However, the Board finds 
that the veteran's disability is more appropriately rated 
under Diagnostic Code 5003 than under Diagnostic Code 5257.  

Looking to Diagnostic Code 5257, under which the veteran was 
originally rated in January 1981, a disability evaluation of 
10 percent is assigned with evidence of slight recurrent 
subluxation or lateral instability of a knee.  The next-
higher disability evaluation of 20 percent will be assigned 
with evidence of moderate recurrent subluxation or lateral 
instability.  

According to the veteran's February 2007 VA examination, the 
examiner noted that the veteran experiences no subluxation of 
the left knee.  Likewise, the examiner concluded upon 
physical examination that the veteran did not suffer from 
instability of the left knee either.  The examiner did note 
that the veteran complained of instability of the left knee 
when listing the veteran's symptomatology, but upon physical 
examination, concluded that the veteran did not have 
instability of the left knee.  

The veteran has complained of instability of the left knee in 
the past, and as a lay person, the veteran is competent to 
give evidence about symptoms such as his knee "giving way."  
See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
Board finds the conclusion reached by the medical examiner, 
based on a physical examination of the veteran, to be more 
compelling.  The examiner noted that there was no 
instability, that the veteran had a normal gait, and that the 
veteran's left knee did not click or snap.  The examiner did 
note the presence of crepitation and grinding.  Upon 
evaluating this evidence, the examiner concluded that there 
was no instability of the veteran's left knee, and as such, 
the Board finds that application of Diagnostic Code 5257 to 
the veteran is inappropriate.  

However, the evidence establishes that a disability rating of 
10 percent under Diagnostic Code 5003 would be appropriate.  

The veteran has been diagnosed with degenerative joint 
disease (degenerative arthritis).  Diagnostic Code 5003 deals 
with degenerative arthritis established by 
X-ray findings.  According to the Code, arthritis of a major 
joint will be rated under the criteria for limitation of 
motion of the affected joint (Diagnostic Codes 5260 and 5261 
for a knee disability).  For VA disability rating purposes, 
the knee is considered to be a major joint.  See 38 C.F.R. § 
4.45 (2007).  

Diagnostic Codes 5260 and 5261 account for loss of range of 
motion.  During the veteran's December 2007 VA examination, 
the range of motion of the veteran's left knee was found to 
be from 0 degrees to 140 degrees, with pain beginning at 120 
degrees.  The examiner noted that the veteran had no 
additional limitation of motion of the left knee on 
repetitive use.  

The range of motion findings detailed above do not support a 
compensable disability rating under Diagnostic Codes 5260 or 
5261.  A noncompensable disability evaluation is assigned 
under Diagnostic Code 5260 when flexion is limited to 60 
degrees, and a noncompensable disability evaluation is 
assigned under Diagnostic Code 5261 when extension is limited 
to 5 degrees.  Here, he is not entitled to any rating, 
compensable or otherwise, under Diagnostic Codes 5260 and 
5261, because at most, the knee is limited in motion to 120 
degrees (with pain).  

Diagnostic Code 5003 also provides that where the limitation 
of motion of the specific joint or joints involved does not 
yield a compensable evaluation under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint involved (the knee is a major joint, see 
38 C.F.R. § 4.45(f)).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In this case, there is satisfactory evidence of pain limiting 
left knee motion.  As such, the veteran meets the criteria 
for a disability rating of 10 percent under Diagnostic Code 
5003.  



As a final point regarding Diagnostic Code 5003, the Board 
recognizes that VA General Counsel opinion 23-97 (VAOPGCPREC 
23-97) provides that a claimant who has arthritis and 
instability of the knee may be rated separately, in certain 
circumstances, under Diagnostic Codes 5003 and 5257.  See 
also VAOPGCPREC 9-98.  However, since the February 2007 VA 
examination establishes that the veteran does not suffer from 
instability, the Board finds that Diagnostic Code 5003 is the 
only appropriate Diagnostic Code, and separate ratings will 
not be assigned.  

When rating musculoskeletal disabilities, it is also 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability, and as such, the Board will now consider these 
factors in deciding the veteran's claim of entitlement to an 
increased rating for his left knee.  See 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, the veteran has complained, as noted, of 
pain in his left knee.  According to the February 2007 VA 
examination, the pain, along with the decreased mobility, has 
resulted in a significant impact on the veteran's 
occupational activities, a moderate impact on the veteran's 
ability to play sports, and a mild impact on the veterans 
ability to undertake chores or exercise.  The examiner noted 
that the veteran did not suffer from flare-ups, weakness, or 
inflammation as a result of his left knee disability.  
Finally, the examiner noted that the veteran experienced 
functional limitations as a result of his left knee 
disability.  Specifically, the veteran reported that he was 
only able to stand for 3 to 8 hours, and was only able to 
walk between 1 and 3 miles because of his left knee.  

The Board has considered the veteran's complaints of pain, 
along with the objective evidence of pain, detailed above.  
The veteran as a lay person is competent to give evidence 
about the symptoms of pain he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, despite the evidence 
of knee pain, the Board still finds the veteran's current 
disability to more closely approximate a disability 
evaluation of 10 percent.  The evidence described above fails 
to establish that the veteran's left knee pain is of such 
severity that it has resulted in additional functional 
limitation that would more closely approximate a disability 
rating of 20 percent.  Of further influence for the Board's 
conclusion is the fact that the veteran has maintained full 
range of motion from 0 degrees to 140 degrees in the left 
knee, does not experience pain until 120 degrees, and has no 
flare-ups of pain or additional limitation of motion due to 
repetitive movement.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained more or less constant 
throughout the course of the period of the appeal, and as 
such, staged ratings are not warranted.  

Accordingly, the evidence of record does not support a 
disability evaluation in excess of 10 percent, but rather a 
disability rating of 10 percent under Diagnostic Code 5003 
rather than under Diagnostic Code 5257.  Since the 
preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable, and the veteran's claim must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a service-connected left knee injury, to include 
degenerative joint disease, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


